J-S10045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF J.D.M., JR.           :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
APPEAL OF: C.M., MOTHER                  :         No. 3090 EDA 2014

            Appeal from the Order Entered September 29, 2014
           In the Court of Common Pleas of Montgomery County
                   Orphans’ Court at No(s): 2013-A0196


IN RE: ADOPTION OF C.D.M.                :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
APPEAL OF: C.M., MOTHER                  :         No. 3091 EDA 2014

            Appeal from the Order Entered September 29, 2014
           In the Court of Common Pleas of Montgomery County
                   Orphans’ Court at No(s): 2013-A0195


BEFORE: GANTMAN, P.J., STABILE, J., AND PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                   FILED FEBRUARY 12, 2015

     Appellant, C.M. (“Mother”), appeals from the orders entered in the

Montgomery County Court of Common Pleas Orphans’ Court, which granted

the petition of Appellee, the Montgomery Office of Children and Youth

Services (“OCY”), for involuntary termination of Mother’s parental rights as

to her minor children, J.D.M. and C.D.M. (“Children”).1 We affirm.



1
  Children’s birth father is not a party to this appeal. He voluntarily
relinquished his parental rights to Children at the termination hearing on
March 19, 2014.
_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S10045-15


     In its opinion, the Orphans’ court fully and correctly sets for the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

     Mother raises several issues for our review:

        WHETHER THERE WAS SUFFICIENT EVIDENCE TO
        SUPPORT THE FINDINGS OF THIS HONORABLE COURT
        THAT [OCY] PROVED BY CLEAR AND CONVINCING
        EVIDENCE THE REQUIREMENTS OF 23 PA.C.S.A. [§]
        2511(A)(1), (2) AND (8) FOR THE INVOLUNTARY
        TERMINATION OF [MOTHER’S] PARENTAL RIGHTS?

        WHETHER THIS HONORABLE COURT ABUSED ITS
        DISCRETION IN FINDING THAT THE CAUSES OF THE
        ALLEGED INCAPACITY, ABUSE, NEGLECT OR REFUSAL
        CANNOT OR WILL NOT BE REMEDIED BY [MOTHER]
        PURSUANT TO 23 PA.C.S.A. [§] 2511(A)(2), WHEN [OCY]
        FAILED TO MAKE REASONABLE ACCOMMODATIONS FOR
        [MOTHER’S] DISABILITIES, AND FAILED TO PROVIDE
        MEANINGFUL ASSISTANCE IN MAINTAINING STABLE
        HOUSING AND OTHER SERVICES?

        WHETHER THIS HONORABLE COURT ABUSED ITS
        DISCRETION IN TERMINATING THE PARENTAL RIGHTS OF
        [MOTHER] ON THE BASIS OF ENVIRONMENTAL FACTORS
        SUCH    AS   INADEQUATE   HOUSING,   FURNISHINGS,
        INCOME, CLOTHING AND MEDICAL CARE, WHEN THOSE
        FACTORS    WERE    BEYOND    [MOTHER’S]  CONTROL
        PURSUANT TO 23 PA.C.S.A. [§] 2511(B), AND WHEN
        [OCY] FAILED TO MAKE REASONABLE ACCOMMODATIONS
        FOR [MOTHER’S] DISABILITIES AND FAILED TO PROVIDE
        MEANINGFUL ASSISTANCE IN MAINTAINING STABLE
        HOUSING AND OTHER SERVICES?

        WHETHER THIS HONORABLE COURT ABUSED ITS
        DISCRETION IN FINDING THAT THE DEVELOPMENTAL,
        PHYSICAL AND EMOTIONAL NEEDS AND WELFARE OF
        [CHILDREN] WILL BE BEST SERVED BY THE TERMINATION
        OF [MOTHER’S] PARENTAL RIGHTS PURSUANT TO 23
        PA.C.S.A. [§] 2511(B), WHEN THERE IS A STRONG AND
        LOVING BOND BETWEEN [MOTHER] AND THE CHILDREN,

                                   -2-
J-S10045-15


         AND SEVERANCE OF THAT BOND                  WILL    CAUSE
         IRREPARABLE HARM TO THE CHILDREN?

         WHETHER THIS HONORABLE COURT ERRED IN GRANTING
         [OCY’S] PETITION TO CHANGE THE GOAL FROM
         REUNIFICATION TO ADOPTION WHEN THE GOAL OF
         REUNIFICATION REMAINS THE MOST APPROPRIATE AND
         FEASIBLE GOAL BASED ON THE STATUTORY FACTORS SET
         FORTH IN 42 PA.C.S.A. [§] 6351(F)?

         WHETHER THIS HONORABLE COURT ERRED IN GRANTING
         [OCY’S] PETITION TO CHANGE THE GOAL FROM
         REUNIFICATION TO ADOPTION WHEN [OCY] FAILED TO
         MAKE   REASONABLE  EFFORTS    TO   FINALIZE THE
         PERMANENCY PLAN GOAL OF REUNIFICATION?

         WHETHER THIS HONORABLE COURT HAD SUFFICIENT
         EVIDENCE TO DETERMINE THE APPROPRIATENESS OF
         CHANGING THE GOAL FROM REUNIFICATION TO
         ADOPTION WHEN THE COURT DID NOT CONSULT WITH
         THE CHILDREN REGARDING THE PERMANENCY PLAN
         PURSUANT TO 42 PA.C.S.A. [§] 6351(E)(1)?

(Mother’s Brief at 4-5).2

      Appellate review in termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972


2
   Mother’s brief on appeal presents no legal argument based on Section
6351, as recited in Mother’s issues 5 through 7. Mother merely quotes the
statute and draws conclusions based on her interpretation of the facts and
circumstances of the case. Therefore, we give these issues no further
attention.
                                    -3-
J-S10045-15


A.2d 5, 8 (Pa.Super. 2009)).

           Absent an abuse of discretion, an error of law, or
           insufficient evidentiary support for the trial court’s
           decision, the decree must stand.       …    We must
           employ a broad, comprehensive review of the record
           in order to determine whether the trial court’s
           decision is supported by competent evidence.

        In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
        banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
        (internal citations omitted).

           Furthermore, we note that the trial court, as the
           finder of fact, is the sole determiner of the credibility
           of witnesses and all conflicts in testimony are to be
           resolved by [the] finder of fact. The burden of proof
           is on the party seeking termination to establish by
           clear and convincing evidence the existence of
           grounds for doing so.

        In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
        2002) (internal citations and quotation marks omitted).
        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
        may uphold a termination decision if any proper basis
        exists for the result reached. In re C.S., 761 A.2d 1197,
        1201 (Pa.Super. 2000) (en banc). If the court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an
        opposite result. In re R.L.T.M., 860 A.2d 190, 191[-92]
        (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

     After a thorough review of the record, the briefs of the parties, the


                                     -4-
J-S10045-15


applicable law, and the well-reasoned opinion of the Honorable Lois E.

Murphy, we conclude Mother’s issues merit no relief.     The Orphans’ court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Orphans’ Court Opinion, filed September 29, 2014, at 5-

17) (finding: Children were removed from Mother on September 21, 2011,

at Mother’s own initiative by calling OCY; Mother suffers from multiple

medical and mental health issues, including multiple sclerosis and bipolar

disorder; Mother acknowledges history of drug abuse, including abuse of

prescription   drugs,   methamphetamines,    amphetamines,     and   cocaine;

Mother, for some time, actively worked toward reunification with Children

per OCY’s goals; however, among other circumstances, Children’s birth

father was released from jail and took from Mother money meant for

housing, and Mother subsequently lost housing; Mother appeared intoxicated

on some visits with Children; Mother missed approximately 50 percent of

visits and 60 percent of scheduled phone calls; Mother allowed birth father

to be present on unsupervised visits with Children, though birth father was

not to attend because he was found intoxicated previously while around

Children; Mother failed to obtain recommended long-term outpatient

psychotherapy; Mother tested positive in drug tests on at least eight

occasions; Mother acknowledged history of health, financial, and housing

instability; Mother refused to provide current address to OCY caseworker;

Mother is unable to provide Children with essential parental care, control, or


                                    -5-
J-S10045-15


sustenance necessary for their physical and mental well-being; the causes of

Mother’s incapacity, abuse, neglect, or refusal cannot or will not be

remedied; Mother has not provided housing, met Children’s needs, or

maintained consistent parent-child relationship; OCY proved by clear and

convincing evidence that Mother failed and refused to perform her parental

duties for 36 months, beyond 6-month period prior to filing of petitions;

conditions leading to placement of Children continue to exist and cannot or

will not be remedied by Mother; Mother lacks capacity to meet all obligations

of providing safe, secure, and nurturing home for Children; OCY met its

burden of proof under Section 2511(a)(1), (a)(2), and (a)(8); per Section

2511(b), parental bond between Mother and Children is attenuated; Children

have developed significant bond with foster parents; Children are very well

loved and entrenched in foster home; Children’s emotional needs and

welfare are best met by termination of Mother’s parental rights, and Children

will not suffer irreparable harm as result of termination; OCY made

reasonable efforts to attempt to reunify Children with Mother, but court

found adoption appropriate; OCY established basis for terminating Mother’s

parental rights to Children).   Accordingly, we affirm the termination of

Mother’s parental rights to Children on the basis of the Orphans’ court

opinion.

     Orders affirmed.




                                    -6-
J-S10045-15

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/12/2015




                          -7-